DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Regarding claim 1, Applicant has added the limitation “a controller.” Further, the specification makes no mention of a controller. Thus, the specification and drawings do not support a controller as claimed. There is nothing in the originally filed claims, specification, or drawings to support this newly added limitation. Thus, the newly added limitation is deemed to be NEW MATTER.

	Claims 5-8, 12-14 are rejected based on their dependency to claim 1. 

Allowable Subject Matter
Claims 1, 5-8, 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Yoshimura (JP2000320937A) in view of Rohr (US 2012/0167668), Sato (US 2006/007915) and Timm (US 2013/0021159).
The closest prior art of record when considered as a whole, alone or in combination does not anticipate or render obvious:
A device for detecting the presence of a leak of refrigerant that is circulated through a refrigeration cycle , the device comprising: an ultrasonic wave transmitter configured to transmit ultrasonic waves having a frequency of 3 MHz or less and at which propagation of the ultrasonic waves may be blocked by the presence of bubbles, which are generated within the refrigerant 

Thus, the modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered and have been found persuasive in part. 
Applicant’s arguments begin by addressing 112 rejections made in the previous rejection. Applicant asserts that the controller limitation satisfies the written description requirement. Applicant asserts that the ultrasonic wave reception determination unit and leak reporting unit cover possession of a controller and that one of ordinary skill would understand as such. See Applicant Remarks, pgs. 10-11. The Examiner has considered the argument but respectfully disagrees as the cited elements to support possession of a controller do not qualify the case law cited on pg. 11 of Applicant Remarks, as it is not clear whether either the ultrasonic wave reception determination unit and leak reporting unit are units which receive digital data, perform complex mathematical computations, and outputs the results on a general or special purpose computer. The specification does not make it clear, implicitly or explicitly, that there is a computer that performs all of these functions. Since no structural example is provided in the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an ultrasonic wave reception determination unit 3 “determin[e]s whether the ultrasonic wave receiver 2 has received the ultrasonic waves transmitted by the ultrasonic wave transmitter” and that “a leak reporting unit 4 externally reports a leak event when the ultrasonic wave reception determination unit 3 has determined that the ultrasonic wave receiver 2 has not received the ultrasonic waves transmitted by the ultrasonic wave transmitter 1.” Specification as filed, pages 3 and 10) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763